DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be 

3.	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,707,169 B1.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the patent clearly recites all limitations of application claim 1.

Application Claim

Patent Claim
1. A semiconductor device package, comprising: 

1. A semiconductor device package, comprising: 
an overmolding mass; 

an overmolding mass; 
a ceramic interposer in the overmolding mass, wherein the ceramic interposer encases a through-ceramic interconnect (TCI) pillar; 

a ceramic interposer in the overmolding mass, wherein the ceramic interposer encases a through-ceramic interconnect (TCI) pillar; 
a bottom die in the overmolding mass and adjacent the ceramic interposer, wherein the bottom die includes at least one through-silicon via (TSV); 

a bottom die in the overmolding mass and adjacent the ceramic interposer, wherein the bottom die includes at least one through-silicon via (TSV); 
a first chiplet coupled to the bottom die by contact with a first electrical bump; and 

a first chiplet coupled to the bottom die by contact with a first electrical bump; and 


an I/O die coupled to the TCI pillar by contact with an interconnecting bump, and coupled to the bottom die by an I/O bump, wherein the I/O die and the first chiplet are coupled through the bottom die, wherein the bottom die and the ceramic interposer are adjacent each other, wherein the I/O die and the first chiplet are adjacent each other, wherein the I/O die bridges between the ceramic interposer and the bottom die, wherein underfill materials contact the ceramic interposer and the I/O die, the first chiplet and the bottom die, and wherein the overmolding mass encapsulates a non-total portion of each of the ceramic interposer, the bottom die, the I/O die and the first chiplet.
 

 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 1 is rejected under 35 U.S.C. §103 as being unpatentable over Watanabe U.S. Patent Application Publication 2018/0366448 A1 (the ‘448 reference) in view of Tani et al. U.S. Patent Application Publication 20130049202 or Chaparala et al. U.S. Patent Application Publication 20150221571, and further in view of Hayashi U.S. Patent Application Publication 20180220532 and Egawa U.S. Patent 8,138,023, all of record.
	Referring to claim 1, the ‘448 reference discloses a semiconductor device package as claimed including an interposer, a bottom die, a first chiplet, and an I/O die, but does not 
Specifically, the reference discloses in Fig. 5, paragraph(s) [0033], and other text a semiconductor device package, comprising: 
an overmolding mass (563); 
an interposer (551) in the overmolding mass;
a bottom die (509d) in the overmolding mass (563) and adjacent the interposer (551) (adjacent is broadly interpreted), wherein the bottom die (509d) includes at least one through-silicon via (TSV) (TSV 113 in Fig. 1B; not labeled in Fig. 5, paragraph(s) [0018]+); 
a first chiplet (509c) coupled to the bottom die (509d) (paragraph(s) [0018]+); and 
an I/O die (511) coupled to the interposer (551) by contact with an interconnecting bump (micropillar 553), and coupled to the bottom die (509d), wherein the I/O die (511) and the first chiplet (509c) are coupled through the bottom die (509d).
However, as noted above, the ‘448 reference does not disclose (i) that the interposer is a ceramic interposer, (ii) that the interposer encases a through-body interconnect pillar, and (iii) bumps for coupling the first chiplet to the bottom die and for coupling the I/O die to the bottom die.
Nevertheless, for (i) (the interposer is a ceramic interposer):
Tani, in disclosing an interposer for connecting semiconductor devices, teaches that the interposer is a ceramic interposer for reducing thermal expansion mismatch (“ceramic having a coefficient of thermal expansion close to that of a semiconductor element”) with semiconductor devices (paragraph(s) [0005]); or Chaparala, in disclosing an interposer for connecting semiconductor devices, discloses that interposers are made of a ceramic (paragraph(s) [0023]), thereby teaching that ceramic is suitable for interposers.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the reference’s interposer utilizing ceramic.  One would have been motivated to make such a modification in view of the teachings in Tani for reducing thermal expansion mismatch or in view of the teachings in Chaparala that 
Thus, such a modification would have resulted in a ceramic interposer, and the combined teachings are referred to as ‘448/Tani (the ‘448 reference modified in view of Tani or Chaparala).
As for (ii) (the interposer encases a through-body interconnect pillar):
Hayashi, in disclosing a ceramic interposer substrate (101(300), Fig. 1b, paragraph(s) [0002], [0053]), teaches that the ceramic interposer encases a through-ceramic interconnect pillar (406a/b, paragraph(s) [0053]) for increasing connecting density of the ceramic interposer substrate (paragraph(s) [0009]+). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the ‘448/Tani’s ceramic interposer having the ceramic interposer (body) encasing a through- ceramic interconnect (TCI) pillar, as claimed.  One would have been motivated to make such a modification in view of the teachings in Hayashi for increasing connecting density of the ceramic interposer.
Thus, such a modification would have resulted in an ceramic interposer wherein the ceramic interposer would have encased a through- ceramic interconnect (TCI) pillar, and the combined teachings are referred to as ‘448/Tani/Hayashi (the ‘448 reference modified in view of Tani or Chaparala and further in view of Hayashi).
As for (iii) (bumps for coupling the first chiplet to the bottom die and for coupling the I/O die to the bottom die):
Egawa, in disclosing a stack of dies and chiplets (Figs. 1 through 6), discloses electrical interconnecting bumps (3) for electrically coupling dies and chiplets together (col. 7, lines 45+).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘448/Tani/Hayashi’s semiconductor device package to include electrical interconnecting bumps.  One would have been motivated to make such a modification in view of the teachings in Egawa for electrically coupling dies and chiplets together.
Thus, such a modification would have resulted in a semiconductor device package, comprising: 
an overmolding mass (563, Fig. 5); 
a ceramic (as taught by Tani or Chaparala) interposer (551) in the overmolding mass, wherein the ceramic interposer (551) would have encased a through- ceramic interconnect (TCI) pillar (406a/b, as taught by Hayashi); 
a bottom die (509d) in the overmolding mass (563) and adjacent the ceramic interposer (551), wherein the bottom die (509d) includes at least one through-silicon via (TSV); 
a first chiplet (509c) coupled to the bottom die (509d) by contact with a first electrical bump (3, as taught by Egawa); and 
an I/O die (511) (would have been) coupled to the TCI pillar (406a/b, as taught by Hayashi) (of the ceramic interposer 551) by contact with an interconnecting bump (micropillar 553), and coupled to the bottom die (509d) by an I/O bump (bump 3 as taught by Egawa, and which bump could be termed and I/O bump as claimed), wherein the I/O die (511) and the first chiplet (509c) are coupled through the bottom die (509d) (see Fig. 5).

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



08-02-2021
/TU-TU V HO/Primary Examiner, Art Unit 2818